COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 FRANK D. MCCOLLUM, III,                       §
                                                              No. 08-13-00318-CV
                  Appellant,                   §
                                                                 Appeal from the
 v.                                            §
                                                               101st District Court
 THE BANK OF NEW YORK MELLON                   §
 TRUST COMPANY,                                              of Dallas County, Texas
                                               §
                  Appellee.                                    (TC# DC-12-02026)
                                               §


                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant all costs in this Court. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 18TH DAY OF NOVEMBER, 2015.


                                            STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.